Citation Nr: 0510561	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence was received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1977 to 
March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied reopening the veteran's claim 
for service connection for a low back disability.  A Notice 
of Disagreement was received in August 2003.  A Statement of 
the Case was issued in December 2003, and a timely appeal was 
received in February 2004.  

New and material evidence having been received and the 
veteran's claim reopened, the issue of service connection for 
a low back disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for a low 
back disability in an October 1984 rating decision, and 
subsequently denied reopening that claim in rating decisions 
issued in June 1985 and April 1986.  The veteran did not 
appeal these decisions, and they are final.

2.  Some of the new evidence received since April 1986 is 
material because it relates to an unestablished fact (i.e., 
credible evidence of or leading to credible evidence of an 
in-service injury) necessary to establish a claim for service 
connection for a low back disability, and it provides a 
reasonable possibility of substantiating the veteran's claim.




CONCLUSIONS OF LAW

1.  The October 1984, June 1985 and April 1986 RO rating 
decisions that denied the veteran's claim for service 
connection for a low back disability are final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2004).

2.  New and material evidence has been received since April 
1986, and the veteran's claim for service connection for a 
low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision contained herein to 
reopen, a discussion of VA's duty to assist and notify is 
unnecessary.  

A review of the record reveals that the veteran's claim for 
service connection for a low back disability was initially 
denied by an October 1984 rating decision.  The RO 
subsequently denied reopening the veteran's claim for failure 
to submit new and material evidence in June 1985 and April 
1986.  The July 2003 rating decision on appeal denied the 
reopening of the veteran's claim for service connection for a 
low back disability on the ground that the evidence presented 
with the current claim did not constitute new and material 
evidence.  Regardless of the RO's actions, the Board must 
itself determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision.  The decision becomes final if an appeal 
is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The veteran did not at any time indicate 
disagreement with any of the RO's rating decisions related to 
his claim for service connection for a low back disability.  
They are, therefore, final.  38 U.S.C.A. § 7105.

In January 2002, the RO received the veteran's claim for 
service connection for a low back injury.  Since the claim 
had been previously denied, that is a claim to reopen.  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2003).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, which is the April 1986 rating decision.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  The evidence received 
subsequent to April 1986 is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

New evidence submitted since April 1986 consists of the 
veteran's statements; VA treatment records; the veteran's 
military personnel records; a copy of a discharge nurses 
notes dated August 2, 1983; and copies of military records 
regarding a motor vehicle accident on September 23, 1983.

Presuming the credibility of the above evidence, the Board 
finds that some of this evidence is "material" for purposes 
of reopening the claim since it relates to an unestablished 
fact (i.e., credible evidence of or leading to evidence of 
in-service injury).  Specifically, the veteran has claimed 
that he injured his back in a motor vehicle accident that 
happened approximately August 2, 1983.  The veteran's 
personnel records indicate that the veteran was hospitalized 
from July 31, 1983 to August 2, 1983.  A copy of the 
discharge nurses notes corroborates the veteran's release 
from the hospital on August 2, 1983 and indicates that he was 
there due to a motor vehicle accident.  Assuming the 
credibility of this evidence, it provides a reasonable 
possibility of substantiating the claim.  

Accordingly, the Board finds that some of the evidence 
received subsequent to April 1986 is new and material and 
serves to reopen the veteran's claim for service connection 
for a low back disability.  However, the Board cannot, at 
this point, adjudicate the reopened claim, as further 
development of the veteran's claim is required.  This is 
detailed in the REMAND below.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a low back disability is 
opened, and, to that extent only, the appeal is granted.






REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

Service Medical Records

A review of the claims file shows that the only service 
medical records in it are the veteran's entrance examination 
records.  In 1984 the RO made multiple requests to the 
National Personnel Records Center (NPRC) in an attempt to 
obtain the service medical records, the last one in October 
1984.  In June 2002, the RO requested treatment records 
directly from the Fort Bliss Medical Center and the William 
Beaumont Army Medical Center, but the reply from both 
indicated that neither had any records on file.  In August 
2002, the RO obtained the veteran's service personnel 
records.  These records contain two notices of personnel 
action that indicate that the veteran was admitted to William 
Beaumont Army Medical Center due to injury on July 31, 1983 
and was released three days later.  In its reply to the RO's 
request, the William Beaumont Army Medical Center indicated 
that its medical records are retired to the NPRC after a 
patient has not been treated for five years.  Since the 
records sought are for treatment from 1983 and the request 
for records was made in 2002, the RO should have followed up 
the reply with a request to the NPRC for these records.  

The Board also notes that the period of time between the 
veteran's separation from service and the last request made 
to the NPRC for the service medical records was only seven 
months, which may not have been a sufficient amount of time 
for the veteran's service medical records to be forwarded to 
the NPRC.

The RO should, therefore, send another request to the NPRC to 
search for the veteran's service medical records.  
Specifically, the RO should request the NPRC to provide the 
inpatient treatment records for the veteran's hospitalization 
at the William Beaumont Army Medical Center from July 31, 
1983 to August 2, 1983.

VA Treatment Records

A review of the claims file shows that the veteran is 
followed by the Midtown Clinic associated with the VA Medical 
Center in Atlanta, Georgia.  The last treatment records in 
the file are from June 2003.  Treatment records subsequent to 
that date may be probative to the veteran's claim.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO 
should, therefore, obtain the veteran's VA treatment records 
from July 2003 to the present.

VA Examination

The Veterans Claims Assistance Act requires that a medical 
examination be conducted when necessary to make a decision on 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A(d)).  In 
this case, such an examination is needed.  The veteran should 
be provided a new VA examination to determine whether he has 
a current low back disability, and, if so, whether it is 
related to the motor vehicle accident the veteran had in 
service at the end of July 1983.

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).


Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession that he has not already submitted.  
See 38 C.F.R. § 3.159(b).
	
2.  The RO should contact the National 
Personnel Records Center (NPRC) and request 
the veteran's service medical records for the 
period of his active duty.  Specifically, the 
RO should request inpatient clinical treatment 
records from the William Beaumont Army Medical 
Center for the period of July 31, 1983 to 
August 2, 1983.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.

3.  The RO should obtain the veteran's medical 
records from the VA Medical Center in Atlanta, 
Georgia, specifically from the Midtown 
division, for treatment for complaints related 
to his low back from July 2003 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are not 
available.

4.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.

The examiner should review the claims 
file and indicate having done so in the 
report.  After reviewing the claims 
folder and examining the veteran, the 
examiner is asked to render an opinion as 
to whether the veteran currently has a 
low back disability, and, if so, to 
identify the source of the disability.  
If the veteran does have a current low 
back disability, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that the current 
low back disability is related to any 
injury the veteran may have received from 
a motor vehicle accident that occurred 
during service (approximately at the end 
of July 1983).  In conducting the 
examination, the examiner is specifically 
directed to the inpatient treatment 
records from the William Beaumont Army 
Medical Center, if obtained, and the copy 
of the discharge nurses notes dated 
August 2, 1983 that is in the claims 
file.

5.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case should be issued to the 
veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


